UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-1415


ASTOU DIOP,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     March 28, 2008                 Decided:   June 15, 2009


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clement A. Tatoh, IMMIGRATION ASSISTANCE CENTER, Silver Spring,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Susan Houser, Senior Litigation Counsel, Sarah Maloney,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Astou Diop, a native and citizen of Senegal, seeks review

of an order of the Board of Immigration Appeals (Board) affirming

without opinion the Immigration Judge’s (IJ) decision to deny

relief from removal.   Diop first challenges the IJ’s finding that

she knowingly filed a frivolous asylum application.        Upon our

review of the administrative record and the IJ’s decision, we

uphold the finding that Diop’s asylum application was frivolous.

See 8 C.F.R. § 1208.20 (2008).   Next, Diop argues that the IJ erred

in denying withholding of removal.       Diop fails to demonstrate,

however, that she is entitled to such relief.         See 8 U.S.C.

§ 1231(b)(3).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                    PETITION DENIED




                                 - 2 -